Citation Nr: 1542298	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for anguish.

6.  Entitlement to service connection for memory loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This appeal is before the Board of Veterans' Appeals (Board) from June 2012, June 2014, and July 2014 rating decisions of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

The issues of entitlement to service connection for depression, a sleep disorder, anxiety, anguish, memory loss, and tinnitus and entitlement to an evaluation in excess of 20 percent for diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not suffer from peripheral neuropathy related to diabetes mellitus, or to service.


CONCLUSION OF LAW

The criteria for service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist
	
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated March 2012.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  Also, the Veteran was provided a VA examination of his claimed diabetic neuropathy in May 2012.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Diabetic Peripheral Neuropathy

The Veteran claims service connection for bilateral peripheral neuropathy of the lower extremities, which he claims is caused by his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran claims service connection on a secondary basis.  His service treatment records do not indicate any symptoms of or treatment for peripheral neuropathy.

Private treatment records reflect that the Veteran sought treatment in March 2011, at the time suspecting that he might be diabetic.  He reported that he had been diagnosed as borderline diabetic, but believed the condition had worsened.  At this visit, he was diagnosed with peripheral neuropathy.  At two April 2011 follow-up appointments, the Veteran reported numbness in both feet, and his physician diagnosed him with idiopathic progressive polyneuropathy.  

VA treatment records indicate that in December 2011 the Veteran reported numbness and shooting pains in both legs to his feet.  The Veteran told his VA treating physician that he had private electrodiagnostic studies performed, but he had not heard the results.  He was under the impression from his physicians that it was not diabetic neuropathy, but related to a back problem, though the Veteran denied having back pain or a history of back trouble.  He reported numbness, pain, and achiness again in March 2012.  His physician asked the Veteran to obtain a copy of his private EMG studies, but the Veteran declined because he did not trust the tests done at the local hospital.

In May 2012, the Veteran underwent a VA examination for his diabetes mellitus and claimed peripheral neuropathy.  He reported several years of progressive burning and stinging symptoms in both feet in a glove-like fashion from just below the ankle to the tip of the toes.  He also experienced random shooting pains down his lower legs and into feet.  The examiner opined that these symptoms were less likely than not the result of the Veteran's diabetes mellitus.  The examiner based this opinion on the rationale that the Veteran's symptoms predate his diagnosis of diabetes mellitus, and furthermore that the Veteran stated to the examiner that his primary care physician had told him that his electromyography (EMG) indicated that the symptoms were caused by his back condition.  A follow-up VA examination was ordered to confirm this opinion with full diagnostic studies.

The follow-up May 2012 VA examination was for the Veteran's peripheral nerves.  On physical examination, the examiner found that the plantar aspects of the great toes and insteps were very sensitive but had no discolorations.  The Veteran reported numbness in the dorsal aspect of the great toe.  The examiner noted a 9 centimeter laceration scar with wide surgical suture marks on the right anterior shin which may intersect the course of the right peroneal nerve.  Cerebellar examination, deep tendon reflexes, and muscle strength was normal.  The Veteran underwent a physical examination, nerve conduction study (NCS), and EMG.  The examiner diagnosed the Veteran with injury to the right peroneal nerve and lumbar radiculopathy.  The examiner noted that there was evidence of a remote injury to the right peroneal nerve which was most likely sequelae to the laceration scar noted on physical examination, and that the NCS and EMG results indicated a chronic, right sided radiculopathy, and there was evidence of a remote left sided nerve root injury as well.  All sensorimotor distal latencies and nerve amplitudes were normal on the NCS, including the sural sensory nerves.  There was no evidence of a generalized peripheral neuropathy.  

VA treatment records indicate that the Veteran sought further treatment for his neuropathy in November 2012.  His physician noted the May 2012 EMG/NCS evaluations, and stated that treatment would continue unchanged unless the Veteran desired more aggressive evaluation and treatment of his spine.  The Veteran declined, though he increased his prescription dose at a subsequent appointment in March 2013.

The Veteran underwent another VA examination for his diabetes mellitus in March 2013.  The examiner found that the Veteran did not suffer from diabetic neuropathy.  Because the examination was not focused on the Veteran's peripheral nerves, the issue was not addressed further in the examination report.

Private treatment records reflect that in January 2014 the Veteran was seen for a recheck on the left foot under the little toe.  The Veteran's treating physician found that the vibratory sensation over the entire left foot was markedly diminished.  Right foot revealed faint vibratory sensation awareness of great and fifth toes that disappears rather quickly.  The physician stated that this is compatible with early neuropathy that might not be revealed in a classic EMG/NCS evaluation.  The physician diagnosed the Veteran with unspecified hereditary and idiopathic peripheral neuropathy and diabetes with neurological manifestations.

The Veteran underwent another VA examination for his diabetes mellitus in July 2014.  The examiner noted that past EMG studies indicated that the Veteran's neuropathic symptoms were not caused by his diabetes.  The Veteran declined a repeat EMG/NCS evaluation to determine the etiology of his neuropathy.

At his June 2015 hearing before the Board, the Veteran stated that he was first diagnosed with diabetes in 1995 or 1996 by his private treating physician.  He declined treatment until 1998 or 1999, when he began medication.  Records of this treatment are not available because the physicians are no longer in business.  The Veteran therefore claims that his diagnosis of diabetes predates his symptoms of peripheral neuropathy, in contrast to the opinion of the May 2012 VA examiner.

As an initial matter, the Board notes that presumptive direct service connection for peripheral neuropathy on the basis of exposure to herbicides is not available to the Veteran.  For certain diseases with a relationship to herbicide exposure, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  While early-onset peripheral neuropathy is recognized by VA to have such a relationship to herbicide exposure, presumptive service connection is only available for this condition if it manifests within one year of in-service presumptive exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(ii).  The Veteran does not content that his neuropathy manifested at such an early date, nor does he contend direct service connection.  Presumptive direct service connection on the basis of exposure to herbicides is therefore not applicable to the Veteran's claim.

The Board finds that the evidence weighs against a finding that the Veteran's neuropathy is related to his diabetes mellitus.  The Board recognizes that the Veteran disputes the VA examiner's opinion based on the date he was diagnosed with diabetes mellitus.  Regardless of whether the Veteran was diagnosed with diabetes in 1995 or 2011, there is still sufficient evidence to show that the two conditions are not related.  The Veteran has had multiple objective diagnostic studies performed and reviewed by multiple physicians, all of whom reach the conclusion that his neuropathy is not caused by his diabetes.  The only medical evidence providing a potential link between his neuropathy and diabetes is a January 2014 private treatment record which diagnoses diabetes with neurological manifestations.  Even that vague diagnosis, however, is accompanied by a description of the Veteran's peripheral neuropathy as hereditary and idiopathic.  The Board finds the objective evidence of the EMG and NCS evaluations more probative than the mention of unspecified neurological manifestations and the Veteran's own statements indicating a relationship between the conditions.  For these reasons, the Board finds that the evidence weighs against a finding that the Veteran's neuropathy is related to his diabetes mellitus or service, and service connection must therefore be denied. 


ORDER

Service connection for diabetic peripheral neuropathy of the bilateral lower extremities, as secondary to service-connected diabetes mellitus, is denied.


REMAND

In a June 2014 rating decision, the RO denied the Veteran's claims for service connection for depression, a sleep disorder, anxiety, anguish, and memory loss.  The Veteran submitted a timely June 2015 notice of disagreement as to these decisions.  In July 2014, the RO denied the Veteran's claims for service connection for tinnitus and for an evaluation in excess of 20 percent for diabetes mellitus.  The Veteran submitted a timely July 2015 notice of disagreement as to these decisions.  The RO has not as of yet provided a statement of the case with respect to these issues.

The Board therefore finds that the Veteran's disagreement has not been satisfied.  The receipt of the notice of disagreement vests jurisdiction with the Board for purposes of ensuring that a statement of the case is prepared on this issue.  Where a notice of disagreement is filed, but a statement of the case has not been issued, the Board must remand the claim to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Provide a statement of the case to the Veteran and his representative regarding the issues of entitlement to service connection for depression, a sleep disorder, anxiety, anguish, memory loss, and tinnitus and entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


